720 S.E.2d 685 (2012)
Tamida WYNN, Employee
v.
UNITED HEALTH SERVICES/TWO RIVERS HEALTH-TRENT CAMPUS, Employer
and
The Phoenix Insurance Company, Carrier.
No. 373P11.
Supreme Court of North Carolina.
January 26, 2012.
M. Duane Jones, Charlotte, for United Health Services, et al.
Samuel A Scudder, Raleigh, for Wynn, Tamida.
Dalton B. Green.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of September 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."
Upon consideration of the petition filed on the 6th of September 2011 by Defendant in this matter for discretionary review of the decision of the North' Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."
HUDSON, J. recused.